PER CURIAM.
In an action to recover insurance proceeds plaintiff-appellant, Reinaldo G. Jimenez, seeks review of an adverse summary judgment.
On January 1, 1970 an automobile accident occurred in which appellant was injured due to the alleged negligence of a Mr. Winkfield. At the time of the accident appellant had uninsured motorist coverage with appellee, Liberty Mutual Insurance Company, and Winkfield had liability insurance with First American Insurance Company which was later adjudicated insolvent on February 23, 1971 (see O’Malley v. Florida Insurance Guaranty Association, Fla.1971, 257 So.2d 9). From the record on appeal it appears that the tort-feasor’s insurer became insolvent more than one year after the accident; therefore, the judgment should be affirmed. Insurance Company of North America v. Strauss, Fla.App. 1970, 231 So.2d 548; Bartholomew v. Glens Falls Insurance Group, Fla.App.1970, 241 So.2d 698; F.S. § 627.727(3), F.S.A.
Affirmed.